Citation Nr: 0604627	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for foot 
fungus, claimed as fungus infection under the toenails.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of pulmonary tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions  in January 2003 and March 2004 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A rating decision in November 2001 denied the veteran's claim 
of entitlement to service connection for foot fungus, 
dermatophytosis.  By a letter from the RO dated November 28, 
2001, the veteran was duly notified of that rating action.  
He did not initiate an appeal of the RO's denial of service 
connection for foot fungus by filing a timely notice of 
disagreement and, consequently, the November 2001 denial of 
entitlement to service connection for foot fungus became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302(a) (2005).  Thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal on that issue ensued. 

The Board notes that the rating decision in January 2003, 
which denied entitlement to an evaluation in excess of 30 
percent for residuals of pulmonary tuberculosis (TB), rated 
the veteran's residuals of pulmonary TB under not only 
38 C.F.R. § 4.97, Diagnostic Code 6721, pertaining to 
pulmonary TB and the General Rating Formula For Inactive 
Pulmonary Tuberculosis, but also under 38 C.F.R. § 4.97, 
Diagnostic Code 6604, pertaining to chronic obstructive 
pulmonary disease (COPD).  The record reveals that a 
physician with a private medical group interpreted pulmonary 
function tests (PFTs) of the veteran in May 2001 as showing 
COPD, and private PFTs in March 2002 were read as showing a 
mild restrictive lung defect and a minimal obstructive lung 
defect.  However, the record in this case does not contain a 
medical opinion to the effect that the veteran's service-
connected residuals of pulmonary TB are manifested by COPD 
and no rating action has expanded the grant of service 
connection for residuals of pulmonary TB to include COPD.  

The Board finds that, in view of the fact that, under 
provisions of VA's schedule for rating service-connected 
disabilities, COPD is rated primarily on the results of PFTs 
and pulmonary TB is not, the assertion by the veteran's 
representative in a February 2006 written argument in support 
of the appeal that the veteran should be afforded VA PFTs to 
evaluate his residuals of pulmonary TB raises an inferred 
issue of entitlement to expansion of the grant of service 
connection for pulmonary TB to include COPD.  The Board also 
finds that the issue of entitlement to expansion of the grant 
of service connection for pulmonary TB to include COPD is 
inextricably intertwined with the issue on appeal of 
entitlement to an evaluation in excess of 30 percent for 
residuals of pulmonary TB and should be adjudicated by the 
agency of original jurisdiction prior to appellate review of 
the issue of  entitlement to an evaluation in excess of 30 
percent for residuals of pulmonary TB.  The issue of 
entitlement to expansion of the grant of service connection 
for pulmonary TB to include COPD is, therefore, addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A rating decision in November 2001 denied the veteran's 
claim of entitlement to service connection for foot fungus, 
dermatophytosis.

2.  Evidence added to the record since November 2001 does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for foot fungus and does not 
raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  A rating decision in November 2001, which denied 
entitlement to service connection for foot fungus, 
dermatophytosis, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since November 2001 is not 
new and material, and the claim of entitlement to service 
connection for foot fungus, dermatophytosis, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).

A VCAA notice letter was furnished by the RO to the veteran 
in January 2004 on the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for foot fungus.  The RO's letter 
informed the veteran of the evidence needed to reopen his 
claim, of the evidence which VA had obtained, and of the 
evidence which he should submit to reopen his claim.  The 
RO's letter advised the veteran that it was his 
responsibility to support his claim with appropriate evidence 
and to make sure that VA received all pertinent records not 
in the custody of a federal department or agency.  This VCAA 
notice letter thus included the first three elements of 
notice discussed by the Court in Pelegrini.  Although the RO 
did not explicitly request that the veteran provide any 
evidence in his possession he thought was relevant to his 
attempt to reopen his claim, it did, as noted above, advise 
him that it was his ultimate responsibility to support his 
claim with appropriate evidence such that any deficiency in 
the wording of the notice was a harmless error.  In light of 
the foregoing, the Board concludes that any VCAA notice 
deficiency did not affect the essential fairness of the 
adjudication of the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for foot fungus and that VA has 
satisfactorily complied with its duty to notify pursuant to 
the VCAA and its implementing regulations with regard to the 
issue decided herein.   See Mayfield  v. Nicholson, 
19 Vet. App. 103, 121 (2005).  
               
VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations with regard to the issue 
decided herein.  The veteran's claims file contains service 
medical records and post-service medical treatment records.  
The veteran and his representative have not identified any 
additional existing evidence which might be relevant to his 
attempt to reopen his claim for service connection for foot 
fungus, claimed as fungus infection under the toenails.  
Therefore, the Board finds that further assistance is not 
required on that issue, which is ready for appellate review.   

I.  Legal Criteria

Service Connection.  In order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in line of duty in the active military service or, 
if pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Attempt to Reopen Claim Which Was Subject of Prior Final 
Denial.  The law provides that, except as provided in § 5108, 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Although an agency of original jurisdiction may have found 
that the additional evidence received in connection with a 
veteran's claim was new and material, the Board must 
determine whether new and material evidence has been 
presented or secured before considering a claim which was the 
subject of a prior final disallowance.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

II.  Factual Background and Analysis

The evidence of record at the time of the prior final 
disallowance of service connection for foot fungus included 
the veteran's service medical records, the report of a VA 
medical examination in March 1963, a VA dermatology clinic 
note dated in July 2000, and a statements by the veteran.

The veteran's service medical records contained entries dated 
in November and December 1946 related to his right foot.  In 
November 1946, he was seen at a service department medical 
facility for dermatophytosis of the right foot, type and 
cause undetermined.  In early December 1946, it was noted 
that the condition of the veteran's right foot had improved 
considerably after treatment with a fungicide, and in mid-
December 1946, it was noted that the skin of the veteran's 
right foot was clear.  

The veteran's service medical records also contain an entry 
dated in July 1947 related to his right foot and entries 
dated in January and February 1948 related to the skin of his 
groin.  In July 1947, the veteran was prescribed a fungicidal 
ointment and foot powder for a fungus infection on "rt. foot 
toe."  In January 1948, the veteran was prescribed a 
fungicidal ointment and foot powder for tinea cruris, and in 
early February 1948 his condition of tinea cruris was noted 
to be slightly improved.  The Board notes that "tinea" is a 
term used to describe various dermatophytoses, the specific 
type usually being designated by a modifying term depending 
on characteristic appearance of the lesions, etiologic agent, 
or site; popularly called ringworm.  "Tinea cruris" is 
acute or chronic tinea, generally seen in males, involving 
the groin, perineum, and perineal regions and sometimes 
spreading to contiguous areas, which most often accompanies 
tinea pedis, so that the etiologic agent is usually the same 
for both infections; called also jock itch 
and ringworm of the groin.  See Dorland's Illustrated Medical 
Dictionary 1713 (28th ed., 1994).  

The veteran's service medical records also showed that, at an 
examination for service separation in late February 1948, his 
skin and his feet were evaluated as normal.

At the VA examination in March 1963, no abnormal findings 
concerning the veteran's skin or feet were reported, and no 
diagnosis of foot fungus was rendered.

At a VA dermatology clinic in July 2000, a physician found 
that the veteran had severely dystrophic toenails with marked 
subungual hyperkeratoses affecting all toenails.

In written statements in support of his service connection 
claim, the veteran said his current foot disorder was the 
same one which he had had in basic training [presumably 
referring to the right foot dermatophytosis which was treated 
and resolved in late 1946].

The basis of the RO's unappealed November 2001 denial of 
entitlement to service connection for foot fungus was that 
there was no evidence of a medical nexus between a current 
disability of the skin of the veteran's feet and his active 
military service.

The additional evidence added to the record since November 
2001 concerning the veteran's feet includes duplicate copies 
of some of the veteran's service medical records, a report by 
a private podiatrist dated in December 2003 that he had 
treated the veteran since 1996 for a fungal infection of all 
of his toenails, and a statement by the veteran in support of 
his attempt to reopen his service connection claim.  

The copies of service medical records are not new.  The 
private podiatrist's report is new but it is not material, 
because medical evidence which was of record in November 2001 
showed that the veteran had a disorder of the toenails of his 
feet and because in his report the private podiatrist did not 
state any opinion on the question of whether the veteran's 
current disability of the skin of his feet is etiologically 
related to his military service.

In a statement received in August 2005, the veteran stated 
his opinion that the fungus in his groin area [tinea cruris] 
for which he was treated during the month prior to his 
separation from service had now "deposited itself in my 
toenails."  This statement by the veteran is new but it is 
not material because, as a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and so his statement lacks any 
probative value.

In sum, none of the additional evidence received since 
November 2001 is new and material, and so the Board must find 
that there is no basis in law or fact to reopen the veteran's 
claim of entitlement to service connection for foot fungus, 
claimed as fungus infection under the toenails.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  

Finally, the Board notes that, in a statement of the case 
furnished to the veteran in April 2005, a Decision Review 
Officer (DRO) at the RO found that additional medical 
evidence received since November 2001 showing a current 
disability of the veteran's feet was new and material and 
then proceeded to deny service connection for foot fungus on 
the merits.  However, as noted above, regardless of this 
finding by a DRO, the Board must determine whether new and 
material evidence has been presented or secured before 
considering a claim which was the subject of a prior final 
disallowance, see Barnett, supra, and the Board has found 
that, in view of the diagnosis of a disorder of the veteran's 
toenails at the VA dermatology clinic in July 2000, which was 
of record in November 2001, the diagnosis reported by the 
private podiatrist in December 2003 was not new.    


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for foot fungus, 
claimed as fungus infection under the toenails, the appeal on 
that issue is denied.


REMAND

As noted in the Introduction, the Board has found that the 
agency of original jurisdiction should adjudicate the issue 
of expansion of the grant of service connection for residuals 
of pulmonary TB to include COPD prior to appellate review of 
the issue of entitlement to an evaluation in excess of 30 
percent for residuals of pulmonary TB.  In addition, the 
Board finds that a medical opinion on the question of a 
relationship, if any, between a history of pulmonary TB and 
COPD is necessary to decide the issue of entitlement to 
expansion of the grant of service connection for residuals of 
pulmonary TB to include COPD, see 38 C.F.R. § 3.159(c)(4) 
(2005), and such an opinion should be obtained while this 
case is in remand status.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo an examination by a 
specialist in pulmonary diseases, if 
available, or by a physician with 
appropriate training and expertise to 
determine whether the veteran's currently 
diagnosed COPD is etiologically related 
to his service-connected residuals of 
pulmonary TB.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file concerning the 
veteran's lungs and respiratory system, 
to include his service medical records 
and post-service reports of PFTs and 
chest X-rays.  All diagnostic studies 
which the examiner determines are 
indicated should be performed.  After the 
records review, a review of the results 
of any diagnostic studies of the veteran 
which he or she orders, and a clinical 
examination of the veteran, the examiner 
should respond to the following 
questions:

	a.  Did the veteran's service-
connected residuals of pulmonary TB cause 
the development of COPD?  

	b.  Have residuals of pulmonary TB 
resulted in any increase in the 
underlying severity of the veteran's 
COPD?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that residuals of pulmonary TB did 
not cause but made the veteran's COPD 
worse, the examiner should identify, to 
the extent possible, the baseline 
manifestations which are due to the 
effects of non-service connected COPD and 
the increased manifestations which, in 
the examiner's opinion, are due to 
residuals of pulmonary TB.

A rationale for all conclusions reached 
should be provided.

2.  After all indicated development has 
been satisfactorily completed, the AMC 
should, based on a consideration of all 
of the evidence of record, then 
adjudicate the issue of entitlement to 
expansion of the grant of service 
connection for pulmonary TB to include 
COPD and, if the decision is adverse to 
the veteran on that issue, adjudicate an 
inferred claim of entitlement to service 
connection for COPD as secondary to 
pulmonary TB on the basis of aggravation.  
See 38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The AMC 
should then re-adjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for pulmonary TB and, if the 
decision on that issue remains adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


